Title: General Orders, 13 August 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]Friday Augt. 13th 1779.
          Parole Vandalia—  C. Signs Wales. Wyoming—
        
        The officers who have or shall hereafter conduct any of the Massachusett’s nine months’ men into camp, are to give in returns, as soon as possible, to the Orderly Office of the Men’s names, with the Towns and Counties they come for, specifying the arms and accoutrements they have received from the Public.
        Twenty one of the nine months men from the 1st 3rd & 4th Massachusett’s brigades to be sent as soon as possible to the Waggon Master General at New-Windsor to be employed as Waggoners.
        
          
            1st Brigade furnishes
            11.
          
          
            3rd
            6.
          
          
            4th
            4.
          
        
      